STONE, C. J.
— -There was great want of precision, and of conformity to statutory requirements, in the contract of letting which gave rise to this suit. Still, it appears that Trammell had the benefit of the labor of the county convicts, and it is the opinion of the court that he should pay for that labor according to the terms of his contract. True, Trammell was not required to give personal security, as he’ should have been ; but the court holds that all the duties which were omitted, were provisions intended for the benefit and security of the county and the welfare of the convicts, and that Trammell can not be heard to complain of their omission. It did not injure him. There were no sureties in this case, and we need not decide what would be their stateis, if any had been taken. Trammell alone is sued, and the claim is simply one for work and labor done.
The contract was an executed one oft the part of Lee County, and presented a clear case for suit and recovery on a common count. The second, or special count, however, sets out all necessary averments, and authorized a recovery to the same extent as a common count for work and labor done would have justified.
The Circuit Court did not err- in permitting the record of county convicts, made and kept by the judge of probate, to be received in evidence to the extent it was allowed to go to the jury. — Code of 1886, § 1590; 1 Whar. Ev. § 639.
By the terms of the contract of hiring, Trammell bound himself to pay for the full term of the sentences, less the service lost to him by the death of the convict. There was no provision made for discount or abatement in case of escapes. He took the risk of these. The court did not err in excluding testimony offered that some of the convicts had escaped.
Affirmed.